DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2018, 3/13/2019, 06/11/2019, and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are drawn to a method and claims 10-20 are drawn to a system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) obtaining historical glucose measurement data for a patient, 2) identifying, based on the historical glucose measurement data, a first set of event patterns within respective ones of a plurality of monitoring periods, wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data, 3) obtaining an adjusted set of glucose measurement data determined based on the historical glucose measurement data and an uncertainty metric associated with the historical glucose measurement data, and 4) identifying, based on the adjusted set of glucose measurement data, one or more event patterns within respective ones of the plurality of monitoring periods. These steps correspond to Mental Processes.
Claim 10 recites, in part, performing the steps of 1) identify a first set of event patterns within a plurality of monitoring periods based on the measurement values, 2) identify one or more event patterns within the plurality of monitoring periods based on an adjusted set of the measurement values determined based on an uncertainty metric associated with the measurement values, and 3) determine a list of event patterns for presentation based at least in part on the first set of event patterns and the one or more event patterns. These steps correspond to Mental Processes
Depending claims 2-9 and 11-20 include all of the limitations of claims 1 and 10, and therefore likewise incorporate the above described abstract idea. Depending claim 2 adds the additional step of “adjusting, by the computing device, the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein the event detection region comprises a plurality of pattern guidance displays corresponding to the adjusted list of event patterns”; claim 3 adds the additional steps of “prioritizing, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns”, “filtering, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list”, “prioritizing, by the computing device, the one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns”, and “filtering, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list, wherein: the event detection region comprises a respective pattern guidance display for each respective event pattern of the adjusted list; and the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the adjusted list”; claim 4 adds the additional step of “identifying a list of event patterns for presentation based on a distribution of event patterns across the first set of event patterns and the one or more event patterns, wherein: the event detection region comprises a respective pattern guidance display for each respective event pattern of the list, resulting in a plurality of pattern guidance displays; and the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the list”; claim 5 adds the additional step of “substituting, by the computing device, a first event pattern from the one or more event patterns for a second event pattern of the first set of event patterns to obtain an augmented list of event patterns”; claim 11 adds the additional step of “prioritizes the first set of event patterns based on one or more prioritization criteria”, “prioritizes the one or more event patterns based on the one or more prioritization criteria prior to determining the list of event patterns”, and “determines the list of event patterns based at least in part on the prioritization; and the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list”; claim 15 adds the additional steps of “determines an overall ranking for each respective event pattern of the list of event patterns”, “prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking”, and “the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list”; claim 16 adds the additional steps of “determines a confidence metric associated with each respective event pattern of the list of event patterns”, “prioritizes each respective event pattern in the list of event patterns in accordance with the confidence metric”, and “the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list”; claim 18 adds the additional step of “the database stores the uncertainty metric in association with the medical device”; and claim 19 adds the additional step of “the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith.” The limitations of claims 2, 5-9, 12-14, 17, and 20 further (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a database to maintain measurement values for a physiological condition in a body of a patient obtained by a medical device, 2) a computing device coupled to the database, 3) a medical device/infusion device and the step of 4) “generating a graphical user interface display comprising an event detection region based at least in part on the first set and the one or more event patterns” and 5) “generate a graphical user interface display including an event detection region, wherein: each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data; and the event detection region comprises a respective pattern guidance display for each respective event pattern of the list” to perform the claimed steps. The database, medical device, and computing device in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a database (1) from Prong Two), a medical device (3) from Prong Two), a computing device (2) from Prong Two), and the aforementioned generating steps (4) and 5) from Prong Two) to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The medical device (3) from Prong Two) and generating steps (4) and 5) from Prong Two) in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the medical device to obtain measurement values for a physiological condition, which is then utilized to generate data that is to be displayed. Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely prints display menus in a post-solution manner. Furthermore, the current invention generates displays on a display utilizing a database (1) from Prong Two) and a computing device (2) from Prong Two), thus the computing device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0098539 to Zamanakos et al.
As per claim 1, Zamanakos et al. teaches a method of presenting information pertaining to operation of a medical device, the method comprising:
--obtaining, by a computing device, historical glucose measurement data for a patient from a database; (see: paragraph [0152] where the server can provide historical and current glucose values to the monitoring system on demand. Thus, the monitoring system is receiving this information from a database. Also see: paragraph [0059] where a first set of data is being received about a user)
--identifying, by the computing device based on the historical glucose measurement data, a first set of event patterns within respective ones of a plurality of monitoring periods, (see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns) wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data; (see: paragraphs [0061] – [0062] where each time period corresponds to a monitoring period and each of these periods corresponds with a set of data (first or second set). Also see: paragraphs [0262] and [0263] where there are patterns occurring during certain monitoring periods)
--obtaining an adjusted set of glucose measurement data determined based on the historical glucose measurement data and an uncertainty metric associated with the historical glucose measurement data; (see: paragraph [0059] where a second set of data representing calibration values (uncertainty metric) is being used to calibrate the first set of values (historical glucose data). The calibrated data is the adjusted set of data)
--identifying, by the computing device based on the adjusted set of glucose measurement data, one or more event patterns within respective ones of the plurality of monitoring periods; (see: paragraph [0068] where any of the features of an embodiment is independently combinable, partly or wholly with other embodiments described herein. Also see: paragraph [0059] wherein the calibrated 1st set of data is plotted on the y-axis against time. This would be a graph of adjusted glucose measurements. Also see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods for a set of data. This data can be from the graph of adjusted glucose measurements according to paragraph [0068], and thusly, these patterns form the one or more event patterns) and
--generating, by the computing device, a graphical user interface display comprising an event detection region based at least in part on the first set and the one or more event patterns (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on the first set of event patterns (the actual data) and the one or more event patterns (adjusted data based on calibration)).

As per claim 2, Zamanakos et al. further teaches the first set of event patterns comprising a first list of event patterns and the one or more event patterns comprising a second list of event patterns, (see: paragraph [0059] where the first set of data corresponds to a first list of event patterns while the second set of data corresponds to a second list of event patterns) the method further comprising adjusting, by the computing device, the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, (see: paragraph [0059] where the first set is calibrated using the second set of data to obtain an adjusted list) wherein the event detection region comprises a plurality of pattern guidance displays corresponding to the adjusted list of event patterns (see: 582 of FIG. 35).

As per claim 7, Zamanakos et al. further teaches determining the adjusted set of glucose measurement data by adjusting each sample of the historical glucose measurement data using the uncertainty metric to obtain the adjusted set of glucose measurement data (see: paragraph [0059] where the data from the first set of data is being calibrated using data from the second set of data. Thus, the calibrated, first set of data was obtained via adjusting the second set of data (uncertainty metric) with the first set of data (historical data)).

As per claim 8, Zamanakos et al. further teaches the historical glucose measurement data being obtained from a glucose sensing arrangement, wherein obtaining the adjusted set of glucose measurement data comprises adjusting the historical glucose measurement data based on the uncertainty metric associated with the glucose sensing arrangement (see: paragraph [0059] where the data from the first set of data is being calibrated using data from the second set of data (calibration values based on data captured by the sensing arrangement). Thus, the calibrated, first set of data was obtained via adjusting the second set of data (uncertainty metric) with the first set of data (historical data)).

As per claim 9, Zamanakos et al. further teaches a computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system of the computing device, cause the processing system to perform the method of claim 1 (see: paragraph [0337] where there is a computer-readable medium capable of storing and executing these instructions).

As per claim 10, Zamanakos et al. teaches a system comprising:
--a database to maintain measurement values for a physiological condition in a body of a patient obtained by a medical device; (see: paragraph [0063] where there is a database that stores patient measurement values) and
--a computing device coupled to the database to identify a first set of event patterns within a plurality of monitoring periods based on the measurement values, (see: paragraph [0342] where there is a computing device. Also see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns) identify one or more event patterns within the plurality of monitoring periods based on an adjusted set of the measurement values determined based on an uncertainty metric associated with the measurement values, (see: paragraph [0059] where a second set of data representing calibration values (uncertainty metric) is being used to calibrate the first set of values (historical glucose data). The calibrated data is the adjusted set (one or more event patterns) of data) determine a list of event patterns for presentation based at least in part on the first set of event patterns and the one or more event patterns, (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on the first set of event patterns (the actual data) and the one or more event patterns (adjusted data based on calibration)) and generate a graphical user interface display including an event detection region, (see: FIG. 35 where there is a graphical user interface being displayed including an event detection region of 582) wherein:
--each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data; (see: paragraphs [0061] – [0062] where each time period corresponds to a monitoring period and each of these periods corresponds with a set of data (first or second set). Also see: paragraphs [0262] and [0263] where there are patterns occurring during certain monitoring periods) and
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the list (see: 582 of FIG. 35 where there is an event detection region and 614 of FIG. 37 where there are respective pattern guidance displays for the events detected in the event detection region).

As per claim 20, Zamanakos et al. further teaches wherein the medical device comprises a continuous glucose monitoring (CGM) device (see: paragraph [0179] where there is a CGM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2013/0035575 to Mayou et al.
As per claim 3, Zamanakos et al. teaches the method of claim 2, see discussion of claim 2. Zamanakos et al. further teaches wherein:
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the adjusted list; (see: FIG. 37 where there is a respective guidance display for a respective event pattern in the event detection region of FIG. 35) and
--the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the adjusted list (see: 614 of FIG. 37 and 582 of FIG. 35 where the pattern guidance displays are ordered in accordance with the list).
Zamanakos et al. teaches the above-mentioned claim limitations. The difference between Zamanakos et al. and the claimed invention is that while Zamanakos et al. does disclose displaying a list of important events, it does not explicitly teach the following limitations:
1) --prioritizing, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns;
2) --filtering, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list;
3) --prioritizing, by the computing device, the one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns; and
4) --filtering, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list.

Mayou et al. teaches:
1) --prioritizing, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
2) --filtering, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list; (see: paragraph [0218] where a predetermined threshold may be used to filter the list that has already been prioritized to meet that threshold. Also see: paragraphs [0214] and [0217])
3) --prioritizing, by the computing device, the one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events) and
4) --filtering, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list (see: paragraph [0218] where a predetermined threshold may be used to filter the list that has already been prioritized to meet that threshold. Also see: paragraphs [0214] and [0217]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prioritize, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns, 2) filter, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list, 3) prioritize, by the computing device, the one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns, and 4) filter, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list.as taught by Mayou et al. in the method as taught by Zamanakos et al. with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

As per claim 11, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list (see: 582 of FIG. 35 where there is an event detection region that is in accordance with a prioritized list).
Zamanakos et al. may not further, specifically teach:
--the computing device prioritizes the first set of event patterns based on one or more prioritization criteria, prioritizes the one or more event patterns based on the one or more prioritization criteria prior to determining the list of event patterns, and determines the list of event patterns based at least in part on the prioritization.

Mayou et al. teaches:
--the computing device prioritizes the first set of event patterns based on one or more prioritization criteria, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of all event patterns is occurring here) prioritizes the one or more event patterns based on the one or more prioritization criteria prior to determining the list of event patterns, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of all event patterns is occurring here) and determines the list of event patterns based at least in part on the prioritization (see: paragraphs [0214] and [0217] - [0218] where a prioritized list of event patterns are being determined).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the computing device prioritizes the first set of event patterns based on (see: paragraph [0007] of Mayou et al.).

As per claim 15, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list (see: 582 of FIG. 35 where there is an event detection region that is in accordance with a prioritized list).
Zamanakos et al. may not further, specifically teach:
--the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking.

Mayou et al. teaches:
--the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events. The overall ranking of this list of events is the overall prioritization of these events).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking as taught by Mayou et al. in the system as taught by Zamanakos et al. with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Claims 4, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2013/0338630 to Agrawal et al.
As per claim 4, Zamanakos et al. teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein:
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the list, resulting in a plurality of pattern guidance displays; (see: FIGS. 35 and 37 where the event patterns of the list are being displayed as well as respective guidance patterns) and
--the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the list (see: 614 of FIGS. 37 where the respective guidance patterns is ordered according to the list 582 of FIG. 35).
Zamanakos et al. may not further specifically teach:
--identifying a list of event patterns for presentation based on a distribution of event patterns across the first set of event patterns and the one or more event patterns.

Agrawal et al. teaches:
--identifying a list of event patterns for presentation based on a distribution of event patterns across the first set of event patterns and the one or more event patterns (see: paragraph [0237] where frequency of hypoglycemia is used to detect an event occurrence, thus a list of event occurrences is being created based on the detection of the frequency/distribution of how often an event/pattern happens).
One of ordinary skill at the time of the invention was filed would have found it obvious to have identify a list of event patterns for presentation based on a distribution of event patterns across the first set of event patterns and the one or more event patterns as taught by Agrawal in the system as taught by Zamanakos et al. with the motivation(s) of assisting in the management of diabetes therapy by uncovering important patient behaviors that might be associated with glycemic excursions (see: paragraphs [0002] and [0172] of Agrawal).

As per claim 17, Zamanakos et al. teach the system of claim 10, see discussion of claim 10. Zamanakos et al. may not further, specifically teach an infusion device operable to deliver fluid to the body of the patient based on the measurement values, wherein and the fluid influences the physiological condition.

Agrawal et al. teaches:
--an infusion device operable to deliver fluid to the body of the patient based on the measurement values, wherein and the fluid influences the physiological condition (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition).
One of ordinary skill at the time of the invention was filed would have found it obvious to have an infusion device operable to deliver fluid to the body of the patient based on the measurement values, wherein and the fluid influences the physiological condition as taught by Agrawal in the system as taught by Zamanakos et al. with the motivation(s) of assisting in the management of diabetes therapy by uncovering important patient behaviors that might be associated with glycemic excursions (see: paragraphs [0002] and [0172] of Agrawal).

As per claim 19, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith.

Agrawal et al. teaches:
--wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, (see: paragraph [0184] where the electronic report snapshot may be transmitted to a destination device for presentation. The destination device is the client computing device) the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (see: paragraph [0184] where the destination device (client) presents the electronic report snapshot).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith as taught by Agrawal in the system as taught by Zamanakos et al. with the motivation(s) of assisting in the management of diabetes therapy by uncovering (see: paragraphs [0002] and [0172] of Agrawal).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 9,420,968 to Kamath et al.
As per claim 5, Zamanakos et al. teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein generating the graphical user interface display comprises generating the graphical user interface display comprising the event detection region based on the list of event patterns, (see: FIG. 35 where a list is generated based on the event patterns) wherein the event detection region comprises a respective pattern guidance display for each respective event pattern of the list of event patterns (see: 582 of FIG. 35 where there is an event detection region and also see 614 of FIG. 37 where there is a respective pattern guidance display for event pattern 1 of 582).
Zamanakos et al. may not further, specifically teach:
1) --substituting, by the computing device, a first event pattern from the one or more event patterns for a second event pattern of the first set of event patterns to obtain an augmented list of event patterns; and
2) --a list as an augmented list.

Kamath et al. teaches:
1) --substituting, by the computing device, a first event pattern from the one or more event patterns for a second event pattern of the first set of event patterns to obtain an augmented list of event patterns; (see: column 20, lines 13-20 and column 78, lines 42-51 where a detected first event of an artifact may be replaced with a second event of an estimated event data) and
2) --a list as an augmented list (see: column 20, lines 13-20 and column 78, lines 42-51 where the augmented list is the new, estimated signal that has been adjusted).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) substitute, by the computing device, a first event pattern from the one or more event patterns for a second event pattern of the first set of event patterns to obtain an augmented list of event patterns and have 2) a list as an augmented list as taught by Kamath et al. in the method as taught by Zamanakos et al. with the motivation(s) of improving the data output (see: column 2, lines 15-20 of Kamath et al.) by smoothing/filtering data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al.
As per claim 6, Zamanakos et al. teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches generating, by the computing device, a snapshot graphical user interface display comprising a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day and the event detection region near the graph overlay region (see: FIG. 35 where there is a snapshot graphical ui. There is a graph overlay region of 584 with respect to time as well as an event detection region of 582).
Zamanakos et al. may not further specifically teach wherein the event detection region is below the graph overlay region.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the event detection region is below the graph overlay region for an event detection near the graph overlay region as disclosed by Zamanakos et al. since each individual element and its function are shown in the prior art, with the difference being the arrangement of the elements. In the present case, Zamanakos et al. displays the data that is being claimed in claim 6 apart from the arrangement but it would have been obvious to try considering that there are a finite number of arrangements that the windows could be arranged by. Thus, one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success to produce predictable results (MPEP 2143).

Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2014/0300512 to Steinhardt et al.
As per claim 12, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches wherein the medical device comprises a sensing arrangement (see: paragraph [0051] where the electronic device includes an analyte sensor).
Zamanakos et al. may not further specifically teach:
--the uncertainty metric comprises a statistic associated with the sensing arrangement.

Steinhardt et al. teaches:
--the uncertainty metric comprises a statistic associated with the sensing arrangement (see: paragraph [0048] where there is a sensor signal and there is an error state (statistic) associated with that signal).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the uncertainty metric comprises a statistic associated with the sensing arrangement as taught by Steinhardt et al. in the system as taught by Zamanakos et al. with the motivation(s) of accounting for changing ambient conditions (see: paragraph [0018] of Steinhardt et al.).

As per claim 13, Zamanakos et al. and Steinhardt et al. in combination teaches the system of claim 12, see discussion of claim 12. Steinhardt et al. further teaches wherein the statistic comprises a mean absolute difference, a mean absolute relative difference, a standard deviation, or a variance associated with measurements by the sensing arrangement (see: paragraphs [0048] and [0067] where the error statistic is a variance).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 14, Zamanakos et al. and Steinhardt et al. in combination teach the system of claim 13, see discussion of claim 13. Steinhardt et al. further teaches wherein the computing device determines the adjusted set of the measurement values by increasing or decreasing the measurement values based on the statistic (see: paragraph [0066] where a correction value (adjusted data) is obtained from the error values (statistic)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 18, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. may not further, specifically teach wherein the database stores the uncertainty metric in association with the medical device.

Steinhardt et al. teaches:
	--wherein the database stores the uncertainty metric in association with the medical device (see: paragraphs [0125] and [0032] where the accuracy measures are stored in a defined storage).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the database stores the uncertainty metric in association with the medical device as taught by Steinhardt et al. in the system as taught by Zamanakos et al. with the motivation(s) of accounting for changing ambient conditions (see: paragraph [0018] of Steinhardt et al.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0066819 to Nice et al.
As per claim 16, Zamanakos et al. teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the prioritization of the list (see: 582 of FIG. 35 where there is an event detection region that is in accordance with a prioritized list).
Zamanakos et al. may not further, specifically teach:
1) --wherein the computing device determines a metric associated with each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the metric; and
2) --confidence metric as a metric.

Mayou et al. teaches:
1) --wherein the computing device determines a metric associated with each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the metric (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events. The metric here is the prioritization score).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the computing device determines a metric associated with each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the metric as taught by Mayou et al. in the system as taught by Zamanakos et al. with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Nice et al. teaches:
2) --confidence metric as a metric (see: paragraph [0003] where confidence is a metric being prioritized).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the metric is a confidence metric as taught by Nice et al. for the metric as disclosed by Zamanakos et al. and Mayou et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Zamanakos et al. and Mayou et al. teaches a metric used to prioritize events so substituting that metric to prioritize events in another important manner would not change the functionality of prioritizing events. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626